Citation Nr: 1024766	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  07-31 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a 
bipolar disorder.


REPRESENTATION

Appellant represented by:	Susan Paczak, Private Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his sister


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1984 to November 
1986.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a May 2006 rating decision in which 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania granted service connection for bipolar 
disorder and awarded a compensable evaluation of 10 percent, 
effective from August 26, 1998, for this disability.  

In May 2008, the Veteran testified at a hearing conducted before 
the undersigned Acting Veterans Law Judge at the Pittsburgh RO.  
A transcript of this proceeding has been associated with the 
claims folder.

In March 2009, the Board remanded the Veteran's increased rating 
claim for further development.  In March 2010, the Appeals 
Management Center ("AMC") in Washington, D.C. readjudicated 
this issue and, upon a continued denial of the appeal, issued a 
supplemental statement of the case (SSOC).  The AMC then returned 
the Veteran's file to the Board for further appellate review.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bipolar disorder is manifested by occupational and 
social impairment due to depressed mood, mild anxiety, chronic 
sleep impairment, intermittent anger and irritability, and mild 
memory and concentration problems.  Any change in this 
symptomatology has been associated with his failure to resume 
treatment and to take prescribed medication.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for 
bipolar disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.130, Diagnostic 
Code 9432 (DC) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) ("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims ("Court") held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Element (4), the 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim, was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini, effective May 30, 2008).  Thus, any error 
related to this element is harmless.

For initial rating claims, such as here, where service connection 
has been granted and the initial rating has been assigned, the 
claim of service connection has been more than substantiated-it 
has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no 
longer required since the purpose that the notice was intended to 
serve has been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect 
as to notice is nonprejudicial.  See Dingess, 19 Vet. App. at 
490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also 
Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008) (where 
a claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to any downstream 
elements).

Nevertheless, the Board notes that pre-adjudication notice 
letters, dated March 2001 and March 2004, advised the Veteran of 
how to substantiate his original claim for service connection, 
and of both his and VA's responsibilities in obtaining evidence.  
Additionally, a statement of the case (SOC) dated in August 2007 
provided the Veteran with the general rating formula for mental 
disorders, which is the primary criteria used for determining the 
disability rating.  In this regard, the Board notes that, 
although the SOC incorrectly indicated that the Veteran's 
disability had been rated under the criteria for DC 9411, 
posttraumatic stress disorder, the correct DC is 9432, which is 
used to evaluate bipolar disorder.  Nonetheless, because the 
general rating formula for mental disorders is the same criteria 
used to evaluate both PTSD and bipolar disorder, any error in the 
information was harmless error.

The Board further notes that a letter to the Veteran dated in 
November 2007 informed him of the type of evidence needed to 
substantiate the disability rating and effective date elements of 
his claim, and provided examples of evidence that affects how VA 
assigns disability ratings.  See Dingess/Hartman v. Nicholson, 
supra.  The appeal as to a higher initial rating was subsequently 
readjudicated in a March 2010 supplemental statement of the case, 
which again provided the Veteran with notice of the evidentiary 
requirements needed to substantiate an increased rating claim.  


      b.) Duty to Assist

Further, the Board finds that VA's duty to assist has been 
satisfied.  The claims folder contains the Veteran's service 
treatment records, post-service private treatment records, and 
multiple reports of VA mental health examinations conducted 
during the current appeal in July 2001, April 2007, and June 
2009.  The claims file also contains the Veteran's statements in 
support of his claim.  Additionally, as this claim is one 
involving a current evaluation of an already service-connected 
disability, the Board finds that all pertinent records relating 
to this claim have been associated with the claims folder.

Review of the VA examination reports show that the VA examiners 
reviewed the Veteran's complete claims folder (including service 
and post-service treatment records), elicited from the Veteran 
his history of mental health disorder symptomatology and 
treatment, and provided clinical findings detailing the results 
of their examinations.  For these reasons, the Board concludes 
that the VA examinations conducted during this appeal are 
adequate upon which to base a decision.

In addition, the Board notes that the Veteran has indicated that 
he is receiving disability benefits from the Social Security 
Administration ("SSA").  In this regard, he has stated that he 
is currently unemployed and has been unable to work since having 
incurring a disabling back injury in the late 1990's.  He 
specifically asserts that the SSA benefits are only for his back 
injury.  The Veteran has not alleged, and there is no 
contradictory information in the claims folder to show, that his 
SSA benefits are related to his psychiatric disorder.   As such, 
the Board finds that such records are not germane to the issue on 
appeal and that a remand of this appeal for such records would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  
The Board further notes that the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") recently held that, 
where VA has been informed that the Veteran is receiving SSA for 
an unrelated disability, VA is under no duty to obtain the 
records.  See Golz v. Shinseki, No. 09-7039 (Fed. Cir. Jan 4, 
2010).

Accordingly, the Board finds that VA has fully complied with the 
notice and assistance requirements of the VCAA and its 
regulations.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the VCAA notice.  The purpose behind the 
notice requirements has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim. 

II.  Applicable laws and regulations

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, they are denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2009).

The degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that evidence to be considered in 
the appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of the 
disorder.  The United States Court of Appeals for Veterans Claims 
(Court) also discussed the concept of the "staging" of ratings, 
finding that, in cases where a claimant has disagreed with an 
initially assigned disability evaluation, it is possible for the 
claimant to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Board notes that VA must consider all the evidence of record 
to determine when an ascertainable increase occurred in the rated 
disability, regardless of the time period or regulations 
examined.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also 
Swanson v. West, 12 Vet. App. 442 (1999).

The evaluation of the same disability under various diagnoses, 
known as "pyramiding," is generally to be avoided.  38 C.F.R. § 
4.14 (2009).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126.

The Veteran's service-connected bipolar disorder is evaluated 
under 38 C.F.R. § 4.130, Diagnostic Code ("DC") 9432 (2009).  
The regulations establish a general rating formula for mental 
disabilities.  See 38 C.F.R. § 4.130 (2009).  Ratings are 
assigned according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not intended 
to constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

Accordingly, the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider all 
symptoms of a claimant's disability that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th ed. 
1994) ("DSM-IV").

The criteria for the current 10 percent rating requires:

Occupational and social impairment due to 
mild or transient symptoms, which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.

The criteria for a 30 percent rating requires:

Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally 
functioning satisfactorily, with routine 
behavior, self-care, and conversation 
normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The criteria for a 50 percent rating requires:

Occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short and 
long-term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

The criteria for a 70 percent rating requires:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

The criteria for a 100 percent rating requires:

Total occupational and social impairment, due 
to such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform activities 
of daily living (including maintenance of 
minimal personal hygiene); disorientation to 
time or place; memory loss for names of close 
relatives, own occupation, or own name.
See 38 C.F.R. § 4.130, Diagnostic Code 9432 (2009).

The Board must consider the Global Assessment of Functioning 
("GAF") scores that have been reported.  GAF scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
the DSM-IV, p.32).

GAF scores from 61 to 70 represent some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupation, or school functioning, but generally functioning 
pretty well, and have some meaningful relationships.  GAF scores 
from 51 to 60 represent moderate symptoms, such as flat affect 
and circumstantial speech, and occasional panic attacks, or 
moderate difficulty in social, occupational, or school function 
(such as few friends, conflicts with peers or co-workers).  GAF 
scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  

Additionally, GAF scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently beats up 
other children, is defiant at home, and is failing at school).  A 
score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to function 
in almost all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene (e.g., 
smears feces) or gross impairment in communication (e. g., 
largely incoherent or mute).  A GAF score of 1 to 10 is assigned 
when the person is in persistent danger of severely hurting self 
or others (recurrent violence) or there is persistent inability 
to maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.  See 38 C.F.R. § 4.130 
(incorporating by reference VA's adoption of the DSM-IV, for 
rating purposes).  

III.  Analysis

The Veteran contends that his service-connected mental disorder 
is worse than the currently-assigned 10 percent disability 
evaluation contemplates.  He maintains that the symptomatology 
from his disability has a negative impact on his activities of 
daily life.

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board concludes that the greater 
weight of probative evidence is against granting the Veteran's 
request for a disability evaluation in excess of 10 percent for 
bipolar disorder.  In reaching this conclusion, the Board has 
considered the pertinent symptomatology shown on the multiple 
evaluations completed during the current appeal, including a 
depressed mood, mild anxiety, chronic sleep impairment, 
intermittent anger and irritability, mild memory problems and 
mild concentration difficulties.

Initially, the Board notes that, although service connection for 
the Veteran's mental health disorder has already been 
established, a brief discussion of his service treatment records 
will aid in the understanding of his current disability.  
Specifically, a review of the claims folder reveals that the 
Veteran was discharged from active military service in 1986 after 
a psychiatric evaluation determined that he was not stable enough 
to perform his military police duties.  

Post-service records reveal that the Veteran did not seek 
treatment for a mental disorder until 1996, when he was treated 
by Dr. L.C. Kelly at Northwood Health Systems.  Treatment records 
dated September 1996 to May 1997 show that the Veteran was 
diagnosed with a bipolar disorder.

In July 2001, pursuant to his original claim for service 
connection, the Veteran was afforded a VA examination.  During 
the evaluation, the Veteran denied problems with impulse or 
temper control, but admitted to periods of irritability and 
anger.  He also denied difficulty with appetite or crying spells, 
and, although he complained of feeling tense and pressured at 
times, he denied excessive spending or periods of manic behavior.  
He referred to himself as somewhat obsessive and 
"perfectionistic," and as being occasionally "hyper," where he 
would sometimes have excessive energy and preferred things to be 
orderly.  His insight into the nature of his condition was noted 
to be lacking, and his judgment was noted as fair.  After noting 
that he had reviewed the Veteran's complete claims folder, 
including his service treatment records, the examiner concluded 
that the Veteran's service treatment records showed no evidence 
of symptoms or treatment for bipolar disorder or any major 
psychiatric disorder, and that his medical records in general 
showed no psychiatric treatment prior to 1996, when he was 
diagnosed with bipolar disorder.

In April 2007, after perfecting an appeal of his denied increased 
rating claim, the Veteran was afforded a second VA examination.  
The VA examiner noted that she had reviewed the complete claims 
folder, including the Veteran's previous July 2001VA examination 
report.  The Veteran reported that he had not worked since the 
late 1990's when he sustained a serious back injury, for which he 
was receiving SSA disability benefits.  He said that he spent 
most of his time home alone and had limited contact with others, 
as he did not like to go out.  He admitted, however, that he his 
adult son visited on a daily basis to check on him, and that he 
had regular phone contact with his parents, sister and adult 
daughter.  He reported that he had been married for 14 years, and 
had been in a long-term relationship until his girlfriend broke 
it off a couple of years earlier due to his mood swings.  He 
indicated, however, that she continued to visit a couple of times 
per week to check on him.  Regarding medical care for his 
psychiatric disorder, the Veteran said that he had not received 
any mental health treatment in the past 2 to 3 years, with his 
last appointment with his private physician being in April 2005.  
He also said that, although he had been prescribed various 
medications for bipolar disorder, including lithium, he had 
chosen to discontinue the medication on his own because he could 
no longer afford them.  Nonetheless, he stated that the 
medications had helped to lessen his psychiatric symptoms, and 
said that, when taking the medications, he "could get through 
the day a little better."  The examiner noted that the Veteran 
appeared to have the ability for improved functioning and 
decreased symptomatology when he took his medication.  

During the mental status evaluation, the Veteran was noted to be 
alert and fully oriented with speech of a normal rate and rhythm.  
He was appropriately-dressed and was noted to have good grooming 
and hygiene.  Although his mood was irritable and depressed, his 
affect was normal and appropriate to content.  He did not endorse 
suicidal or homicidal ideations, and no recent manic symptoms 
were reported.  He also denied significant anxiety and 
nervousness, but noted sometimes becoming scared for no reason.  
His thoughts were goal-directed without psychotic symptoms, and 
he denied a history of hallucinations or delusions.  His gross 
cognitive functioning appeared adequate, and his insight and 
judgment appeared poor to fair.  The examiner diagnosed him with 
bipolar disorder, current episode depressed, moderate.  

While the examiner assigned the Veteran a GAF score of 55, the 
examiner also specifically noted that it would likely be higher 
if the Veteran were taking his prescribed medication.  The 
examiner explained that, although the Veteran complained of 
ongoing depression that had increased in severity over the 
previous 6 months, his current depressive symptoms appeared to 
have only a moderate impact on his social functioning.  The 
examiner also concluded that, while the Veteran's symptoms may 
have slightly increased as a result of his failure to take his 
medication, he remained fully-employable, as his psychiatric 
symptoms would not significantly impair his occupational 
functioning.

Subsequently, in June 2009, the Veteran was afforded a third VA 
examination pursuant to his request for a higher initial 
disability evaluation.  The examiner first noted that he had 
reviewed the complete claims folder, including the previous two 
VA examination reports.  During the examination, the Veteran 
stated that he maintained regular contact with his parents, four 
sisters and two adult children, and said that he had a good 
relationship with all of them.  He said that, as a result of his 
symptoms, however, his grandchildren did not visit him.  As he 
stated during the April 2007 examination, he noted that he had 
not taken any medication for his bipolar disorder for the past 
six years.  He also said that he had not sought mental health 
treatment since 2005.  In this regard, the examiner noted that 
the Veteran had failed to keep a scheduled appointment for 
treatment in 2007.  Nonetheless, the Veteran said that, while he 
was on medication, he felt that he was "better minded," but 
now, had no motivation to seek treatment or take medication.  His 
reported symptoms included depression, insomnia, feelings of 
impending doom, anxiety, irritability and moodiness, isolation 
and little interest in the things he once enjoyed.  

During the mental status evaluation, the Veteran was noted to be 
casually-dressed with adequate hygiene.  He was fully-oriented, 
alert and responsive, although, somewhat guarded and sullen.  He 
maintained fair eye-contact, and had coherent and relevant speech 
with a normal rate, rhythm and volume.  His mood was somewhat 
dysphoric and irritable with a slightly labile affect.  While he 
mentioned passing suicidal thoughts, he denied any intent because 
of his grandchildren.  He also denied homicidal intent, except 
that he said that he could hurt someone without remorse when 
angry.  His thought process was logical, and he showed no 
evidence of cognitive dysfunction, psychotic disturbance or overt 
hallucinations or delusions.  There were also no dissociative 
symptoms, and the examiner concluded that the Veteran did not 
meet the criteria for obsessive-compulsive disorder.  The 
Veteran's insight and judgment appeared to be somewhat limited, 
and he appeared to be very dependent on his family and former 
girlfriend for his daily needs.  

The examiner diagnosed the Veteran with a bipolar disorder, 
current episode depressed, mild, and assigned a GAF score of 60.  
The examiner concluded that any worsening of the Veteran's 
symptoms was due to his failure to seek treatment and take his 
medication.  The examiner further noted that the Veteran was 
clearly not suffering from a level of distress that would 
motivate him to reestablish psychiatric treatment or comply with 
his prescribed medication.  Thus, he concluded that, although it 
was likely that his overall level of functioning would improve 
significantly with psychiatric treatment, and the symptoms from 
the disorder would significantly decrease if he were to resume 
medication, the Veteran had obvious made the choice not to do 
this.

After a careful review of the complete claims folder, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claim for a disability evaluation in excess of the 
current 10 percent rating for his bipolar disorder.  

In reaching this conclusion, as noted above, the Veteran's 
bipolar disorder is manifested by complaints of depressed mood, 
mild anxiety, chronic sleep impairment, intermittent anger and 
irritability, mild memory problems and mild concentration 
difficulties.  In this regard, the Board has carefully considered 
these symptoms, and weighed them against the diagnostic criteria 
for bipolar disorder under DC 9432.  Once again, however, the 
Board observes that the criteria for the Veteran's current 10 
percent rating requires "occupational and social impairment due 
to mild or transient symptoms, which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication." (emphasis added) 38 C.F.R. § 4.130, DC 9432.  In 
this case, the medical evidence of record clearly demonstrates 
that the Veteran's symptoms due to his bipolar disorder are 
generally mild or transient in severity.  Indeed, during the 
April 2007 VA examination, the examiner noted that, while the 
Veteran's symptoms appeared to have only a moderate impact on his 
social functioning, he specifically found that the Veteran 
remained fully-employable because his symptoms would not 
significantly impair his occupational functioning.  

Significantly, the Board observes that the clinicians who 
examined the Veteran in April 2007 and June 2009 each concluded 
that the symptomatology from his disorder would be significantly 
reduced if he resumed psychiatric treatment and his prescribed 
medication.  The Board notes that, during the April 2007 
evaluation, although the examiner assigned a GAF score of 55, 
which generally represents moderate symptoms, such as flat affect 
and circumstantial speech, he specifically noted that the 
Veteran's GAF score would most likely be higher if he were taking 
his prescribed medication.  Similarly, the physician who examined 
him in June 2009 concluded that his symptoms had possibly 
increased slightly as a direct result of his failure to take his 
medication.  The examiner's subsequent assignment of a GAF score 
of 60 appears to demonstrate this point, because, although a GAF 
score of 60 generally represents moderate symptoms, it is on the 
cusp of the next level of GAF scores, ranging from 61 to 70, 
which represent mild symptoms.

Moreover, the Board notes that, while an examiner's 
classification of the level of psychiatric impairment, by words 
or by a GAF score, is to be considered, it is not determinative 
of the percentage rating to be assigned as the rating depends on 
evaluation of all the evidence.  38 C.F.R. § 4.126; VAOPGCPREC 
10-95.  In this case, the Board concludes that, despite the 
assigned GAF scores, it is clear, based on the Veteran's own 
statements regarding his symptomatology and social functioning, 
as well as the VA examiner's specific clinical findings, that the 
symptoms from the Veteran's bipolar disorder more closely 
approximate the criteria of the current 10 percent disability 
rating.  

In this regard, the Board observes that, while a GAF score in the 
range of 51 to 60 generally indicates such moderate symptoms as 
flat affect, circumstantial speech and occasional panic attacks, 
the medical evidence clearly shows that the Veteran does not 
endorse any of these symptoms.  Indeed, the April 2007 
examination report indicates that the examiner found that his 
affect was normal and appropriate to content, while the June 2009 
examiner concluded that he demonstrated a labile (changeable) 
affect.  Although afforded three VA examinations, none of the 
examiners found that the Veteran displayed psychotic behavior or 
demonstrated circumstantial or circumlocutory speech.  Rather, 
these reports show that, during the mental status evaluations, 
the Veteran's speech was consistently logical, goal-directed, 
coherent and relevant, and was presented in a normal rate, rhythm 
and volume.  Moreover, although the Veteran said that he had no 
friends, he repeatedly said that he had a close relationship with 
his entire family, including his parents, siblings and adult 
children, and was in contact with members of his family several 
times per week.  In addition, although he reported that his 
former girlfriend broke up with him several years earlier due to 
the symptoms of his mental disorder, he still maintained a 
friendly relationship with her, in that she visited him twice 
weekly to insure that he was being cared for.  

Accordingly, and based on this evidentiary posture, the Board 
concludes that the symptoms from the Veteran's bipolar disorder 
are most consistent with the currently-assigned 10 percent 
rating.  Any change (e.g., worsening) of the Veteran's 
psychiatric symptomatology has been associated with his failure 
to resume pertinent medical care and prescribed medication.  

Further, the Board acknowledges that the April 2007 VA examiner 
specifically concluded that the Veteran remained fully 
employable, as his psychiatric symptoms would not significantly 
impair his occupational functioning.  No medical opinions have 
been presented which refute this conclusion.  Such evidence 
negates any further discussion of the principles set forth in 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Moreover, the Board has considered the potential application of 
38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, as discussed above, 
the Veteran's disability has not been shown to cause marked 
interference with employment beyond that contemplated by the 
Schedule for Rating Disabilities; has not necessitated frequent 
periods of hospitalization; and has not otherwise rendered 
impractical the application of the regular schedular standards 
utilized to evaluate the severity of the disability.  Thus, the 
Board finds that the requirements for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218 (1995).

The Board concludes that the preponderance of the evidence is 
against the claim for an initial rating in excess of 10 percent 
for service-connected bipolar disorder.  The "benefit-of-the-
doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application, as there is not an approximate balance of evidence.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990),; Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of 
staged ratings is not for application, as the Veteran's 
symptomatology during the course of this appeal has not been 
shown to be of greater severity than the currently-assigned 
rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for 
a bipolar disorder is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


